OPINION
ONION, Judge.
The offense is theft by false pretext; the punishment, eight (8) years, probated.
No grounds of error are set forth in a brief filed in the trial court as required by Article 40.09, Vernon’s Ann.C.C.P.
After the submission of this cause an appellate brief on behalf of the appellant was received and filed in this Court. Accompanying such brief was a transcription o-f the court reporter’s notes from the trial on the merits and the hearing on the motion for new trial. Such transcription is not shown to have been filed with the clerk of the trial court as required by Article 40.09, V.A.C.C.P. and was not a part of the record when said record on appeal was approved by the trial court. Such transcription cannot be considered by this Court.
*863We have reviewed the grounds of error sought to be raised by the brief filed only in this Court and find nothing we should consider as unassigned error “in the interest of justice.” Article 40.09, Sec. 13, V.A.C.C.P.
No question based on indigency is raised.
The judgment is affirmed.